                                                   Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 1 of 14

                          and/01 swelling) occur during the week women take their pla-
                                       143
                          cebo pills.      Because recent surveys have shown that many
                          women would prefer to bleed less frequently than once a month, 144                                          CHOOSING A PILL
                          it is time to re-evaluate the need for monthly withdrawal bleed-         Woman wants lo use "the PIii"                           • Headaches with focal neurological symploms
                               145
                          ing.     The purpose of menstruation in spontaneously cycling            Does she have any problems?                               or personal history of stroke
                          women is to resolve the prior unsuccessful cycle (no pregnancy) and      • Smoking & age 35 (40 for ligh1 smokers) or older      • Strong family his1ory of 1hrombosis (multiple
                                                                                                   • Moderate or severe hyper1enslon                         members multiple episodes ol unexplained
                          to prepare for the next cycle (which niay result in pregnancy). With
                                                                                                     (more than 160/100)                                     venous thromboembolism)
                          OC use, however, conception is not desired; there is no biological       • Undiagnosed abnormal vaginal bleeding                 • Current or personal his1o,y of breast cancer
                          need to provoke artificial withdrawal bleeding on a monthly basis.       • Diabetes wi1h vascular complica1ions or               • Active viral hepatitis or mild or severe cirrhosis
                          Unless the patient wants to use bleeding as a reassurance that she is      more than 20 years duration                           • Breast-leading exclusively at the present time
                                                                                                   • DVT or PE (unless anficoagulated) or current          • Major surgery with immobilization within 1 month
                         not pregnant, monthly cycling is rwt necessary and may be replaced by       or personal history of ischamic heart disease
                                            146                                                                                                            • Personal history chotestasis with COC use
                         extended OC use. In clinical studies, women with prolonged flow
                         had fewer menstrually related problems, and the majority of those
                         women continued to use the extended cycle. 147 The regimen using
                         extra packs of pills is cost-effective for women with menonhagia. 148
                                                                                                   YES: history positive lor one              Consider: male or                   NO: history negative for
                          Other women for whom extended use would be particularly attrac-          or more of above conditions.               female condoms                      all of above conditi:lns
                         tive are those with dysmenorrhea or menstrual migraines, and those                                                   ParaGard T380A IUD,
                         on active military duty or who have similarly demanding jobs.                                                        Diaphragm or Cervical

                                                                                                   May not be able to use COCs
                                                                                                                                              Cap with Spermicide,               ,_     ---~
                                                                                                                                                                                   May use any
                                                                                                                                              FAM, NFP, Vasectomy
             Options for extended use include the following:
                                                                                                                                                                                      _m'.cro:~ra~
                  •      Briefmanipulation of a cycle for convenience such as for a honeymoon,    Consider progestin only method
                         trip, athletic event, camping experience, business meetings, exams       POPs:
                                                                                                  (Micronor, Nor OD or Ovrette),                                          Choose COG based on patient desires,
                         or presentations.
                                                                                                  Depo-Provera injections,     +-                                         avatlablity, side ef1ects, non-contracep-
                                                                                                                                                                          live benefits, cost, and prior experience
                  •      Bicycling, which is the back-to-back of 2 packs of active pills by       Implants or Mirena IUS
                                                                                                                                                                          of woman or clinician
                        ta.king the first pack of 21 active pills, throwing away the 7 placebo
                        pills in that first pack and immediately starting the second pack          • The Wor1d Health Organizalion and the Food and Drug Administration both recommend using the lowest
                        of 21 active pills followed by the 7 placebo pills at the end of the         dose pill that Is effective. All combined pills with less than 50 pg of estrogen are effective and safe.
                        second package. Recent studies of extended cycles ("bicycling")            • There are no studies demons1rabng a decreased risk of deep vein thrombosis (DVT) in women on 20 mcg
                                                                                                     pills. Data on higher dose pills (50 mcg EE vs. 30 mcg} have demonstrated that the less the elrogen dose,
                        found that the longer cycles had significant reduction in the days           the lower the risk for DVT.
                        of bleeding and in annual expenditures for female hygiene.                 • All COCs lower lree testos1erone. In the US, only Ortho Trl-Cyclen and Estrostep have FDA labeling
                  •     Tricycling, meaning taking the 21 active pills from 3 packages                indicating it as a treatment of moderate acne vulgaris, based on results of randomized, placebo
                                                                                                      controlled trials. Other tormutatlons are under study. Class labeling In Canada for aP combined pills stales
                        followed by the 7 placebo pills from the third package.                       that use of pills may Improve acne. In Canada, only Tri-Cyclen has 'treatmen1 o/ moderate acne vulgans·
                                                                                                      as an indication tor use.
                  •     Taking Seasonale, which contains 84 active pills followed by 7
                                                                                                   • To minimize disconlinuat,on due to spotting and breakthrough bleeding, warn women In advance, reassure
                        placebo pills. A woman using this regimen has four periods            a      that spol1ing and breakthrough bleeding become better over time.
                        year, hence the name, Seasonale.                                           • To attain the most favorable lipid profile, consider norgestimate, desogestrel pill or low dose norethlndrone
                                                                                                     acetate, or norethindrone (Ovcon-35) or ethnodiol diacetate (Demulen 1/35 or Zovia 35). No chnical
                  •     No-cycling, meaning taking active pills indefinitely (for many               benefits have been demons1rated lo be attributable to difference in lipids caused by lhese pills. Estrogen
                        months or years) with no placebo pills as long as the woman has              has a beneficial effect on the walls of blood vessels. All currently available COCs raise triglycerides.
                        no troublesome spotting. Seasonale or any strong progestin mo-
                        nophasic pills may be used in this off-label manner.                                                    Source: Modified from Hatcher RA, et al. (2 003 ),
                                                                                                                                                                                           149
                                                                                                                                                                                                 with permission .

             CHOOSING A FORMULATION                                                               Figure 19-2 Choosing a pill
0               Clinicians in the United States have numerous OCs from which to
0            choose. (See the color insert for photographs and formulations of pills
(X)
             available in the United States). Select an OC based on the hormonal dose
0
w            and on the woman's clinical picture. Figure 19-2 gives an algorithm to
"'-I         help clinicians.
en
0
            422       COMBINED H ORMONAL [O/\TRACEPTIVE METHODS        CONTRACEPTIVE TECHNOLOGY
                                                                                                  rrwn>ArFPT/\1~ TFrH"Jntn r.Y                                                               CHAPTER   19 423
    Exhibit 164                                                                                                                                                                                        JA-0003302
                                                   Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 2 of 14

                  SPECIAl POPULATIONS                                                            No special testing is required prior to prescribing OCs for women in
                                                                                              their 40s, except for blood pressure measurement. Screening measures
              ADOLESCENT WOMEN                                                                such as clinical breast exams, mammograms, serum lipids, and pelvic
                 Menstruating teenage women who are sexually active and those who             exam with Pap smears are important elements of well-woman care, but
              are contemplating becoming sexually active are usually healthy; there-          need not be performed in apparently healthy women of any age prior to
              fore, for young women, the medical and .social risks of pregnancy far           OC initiation.
              outweigh the small health risks associated with OC use. Explore the teen's        OC users in their late 40s or early S0s may not experience traditional
              decision to become (or stay) sexually active. Is she comfortable with that      symptoms of menopause while taking OCs. They will not experience
              decision or would she prefer to delay sexual intercourse? (See Chapter 13,      menstrual irregularities or hot flashes, especially if the OCs are used on an
              Abstinence and the Range of Sexual Experience.) Many teens can benefit          extended basis. In this context, it may be difficult to detect when meno-
              from taking OCs to treat primary dysmenorrhea, anovulatory cycling, or          pause occurs. Do not rely on blood tests to diagnose menopause in
              acne. A pelvic examination is not needed prior to OC initiation for an          perimenopausal women. (See Chapter 5 on Menopause.)
             asymptomatic woman (see the section on Pill Initiation) . Reassure anx-
             ious parents that OC use for noncontraceptive indications has not been           SMOKERS
             shown to encourage young women to become sexually active. A teenager
             who has had irregular periods or late onset of menses will have regular             Heavy smoking by women older than 35 precludes the use of estrogen-
             menses while taking OCs; however, when she stops taking her OCs, her             containing hormonal methods. Any smoking by women older than 40
             periods may again become irregular. Estrogen in the current low-dose             precludes use of estrogen-contining contraceptive on an ongoing basis.
             OCs do not limit height due to premature closure of the epiphyses in             Light smoking by women age 35 to 40 merits caution (WHO category 3).
             young, menarchal women. Teem may be more likely to abandon OCs                   For example, smoking increases an OC user's risk of heart attack nearly
             because of minor side effects such as nausea or spotting, so take all minor      13- to 14-fold. 150 Indeed, women who smoke as few as 1 to 4 cigarettes a
             side effects in teenagers seriously.                                             day have a 2.5 fold increased risk of coronary heart disease. 151 The older
                Provide concrete counseling to adolescents, who may find it more              the smoker, the more cigarettes she smokes, and the more concomitant
             challenging to use OCs correctly and consistently than do older women.           cardiovascular problems she faces, the less likely she is to be a candidate for
             Instruct each teen who wants to use OCs about condom use, both for               OCs, especially if she can use more effective methods such as progestin-only
             reducing the risk of acquiring STls and for back-up in case she discontin-       injections or IUDs. In otherwise healthy young women, the absolute risk of
             ues taking the pill. Provide emergency contraception and instructions on         cardiovascular disease is low, so that estrogen-containing contraceptives in
             how to use it if she needs it. Studies have shown that women of all ages         women who smoke are still safer than the risks of pregnancy. The first
             are more able to successfully use the once-a-week or once-a-month meth-          priority in caring for a woman who smokes is to encourage and aid her to
             ods than they are able to remember to take a pill once a day. However, in        stop smoking, or to significantly reduce the number of cigarettes she smokes
             the patch study, 18- and 19-year-olds showed the greatest improvement            each day. Three to 12 months after stopping smoking, past smokers have the
             in successful utilization rates. For this reason, offer the vaginal ring and     same QC-related cardiovascular risks as nonsmokers.
             patch to teens considering OCs.
                                                                                                 In selecting a pill for smokers, the clinician is conflicted. On the one
             PERIMENOPAUSAL WOMEN                                                             hand, the ideal pill would have the lowest estrogen content (to reduce
                                                                                              arterial thrombosis) and the lowest androgenicity (to minimize any ad-
                Healthy, nonsmoking women in their 40s are candidates for combined            verse impacts on lipids). Smokers tend to metabolize estrogen more
             hormonal contraception. OCs can help regulate menstrual bleeding and             rapidly and to increase SHBG levels more than nonsmokers do, so that
             reduce the risks of irregular bleeding and endometrial hyperplasia               the 20-mcg EE dose pill may not provide as much contraceptive efficacy
             associated with anovulatory cycling during the perimenopausal years .            for a smoker. However, there are no clinical trials to provide guidance. It
             Women in their 40s are at highest risk for menorrhagia due to                    may be prudent to start smokers and nicotine patch/gum/etc. users on 20
             leiomyoma and adenomyosis; OCs can provide medical alternatives to               mcg EE formulation with a strong Oow androgenic) progestin, advise
             hysterectomy. OCs also help reduce th e risk of ovarian and en-                  them to use a back-up method during the first 2 to 3 months, and
0            dometrial cancers. Another significant advantage OCs offer many
0                                                                                             monitor breakthrough bleeding as a marker of adequate serum levels. lf
CX)          women who are experiencing hormonal fluctuations is reduction of                 she has persistent breakthrough bleeding on a 20-mcg EE pill, use of a 25
0            vasomotor symptoms, especia11y if OCs are used on an extended cycle              to 30 mcg EE formulation or delivery system may be advisable. Shorten-
w            basis. (See the Menopause Chapter.)                                              ing the pill-free interval may be helpful.
-.....J
0)
--li,.

             424    COMBINED H OR'110Vr\L CONTRACEPTIVE M ETHODS   CONTRACEPTIVE TECHNOLOGY   CONTRACEPTIVE TECHNOLOGY                                       OJ.APTER 19   425

    Exhibit 164                                                                                                                                                    JA-0003303
                                             Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 3 of 14

               POSTPARTUM WOMEN                                                              Cervical dysplasia. Women who have cervical dysplasia or who have
              Pregnancy is a hypercoagulable state. Estrogen increases the risk of        a history of previously treated cervical dysplasia may still use combined
           venous thrombosis and embolism (VTE). As a result, it is generally             hormonal contraception (WH0:2).
           recommended that postpartum women delay use of estrogen-containing                Special issues for drospirenone-containing OCs. Do not prescribe
           contraception until 3 to 4 weeks postpartum, when those pregnancy-in-          Yasmin or such formulations to patients with conditions that predispose
           duced changes in the coagulation system h_ave waned.                           to hyperkalemia (i.e., renal insufficiency, hepatic dysfunction, and adre-
                                                                                          nal insufficiency) .
           BREASTFEEDING WOMEN
              Although many progestin-only methods may be used immediately
           postpartum, estrogen may decrease the quantity and quality of breast
           milk (see Chapter 23 on Postpartum Contraception and Lactation). There-
                                                                                          M        1~~b~-~~n~t:a~ ~!w~:~:~:nce in the incidence of any of
                                                                                          the traditionally "hormonally-related" side effects during the 6-month
           fore, the American Academy of Pediatrics advises against use of estrogen       comparison of OC users and placebo piUs users . Similar percentages of
           as long as the woman is exclusively breast-feeding. Estrogen can be used       women in each group developed headaches, nausea, vomiting, mastal-
           as soon as supplemental sources of nutrition are introduced into the           gia, weight gain, etc. 152 This finding differs from the impression given by
           infant's diet (if the mother is at least 3 to 4 weeks postpartum).             the pill package labeling, because the side effect numbers in labeling
           WOMEN WITH MEDICAL PROBLEMS                                                    come from clinical trials and reflect the events that women had while they
                                                                                          use pills that could possibly be related to pill use, not events that occur
             Diabetes. As the WHO guidelines state, only women with uncompli-             because of the pill. Similarly, when women with "pill side effects" such as
          cated diabetes can be considered for OC use. Women with advanced                nausea, headache, irritability, fatigue, weight gain, breast tenderness,
          diabetes complicated by nephropathy (proteinuria), retinopathy, neuro-          and breakthrough bleeding were treated in another study with either
          pathy, or diabetes of more than 20,years duration are not candidates for        Vitamin B6 or sugar pill, both groups improved in all symptoms. 153
          estrogen-containing methods (WHO:4). If uncomplicated diabetes is                  However, 59% to 81 % of women who discontinued OC use in one study
          combined with hypertension, smoking, or other major risk factors for car-       reported that they stopped due to side effects. Therefore, management of side
          diovascular disease, estrogen-containing contraceptives may not be used.        effects on OCs is crucial to successful use of hormonal contraceptives.
             For diabetic women who are candidates for OCs, consider each of the          Counsel all potential hormonal contraceptive users that side effects are
          components of the pill. Progesterone is a competitive inhibitor of insulin      possible (Table 19-5), but not necessarily to be expected. Advise women
          at the insulin receptor; therefore, a pill with low progesterone activity is    that side effects are usually transient and often respond to changes in pill
          important. Estrogen can decrease insulin release by the islet cells of the      formulation.
          pancreas, so a relatively low-dose estrogen formulation may be favored .
          Androgens can have an adverse impact on lipids and increase the                 Absence of withdrawal bleeding
          woman's risk for cardiovascular disease. However, any low-dose pill with            Advise women that the amount of withdrawal bleeding may be signifi-
          similar properties is quite reasonable.                                         cantly lower with hormonal methods. Even scant bleeding or spotting on
             Sickle cell anemia. Women with sickle cell disease are predisposed to        the placebo pills counts as withdrawal bleeding. The incidence of complete
          occlusion of the rnicrovasculature. However, OC users and non-users             lack of withdrawal bleeding varies with different formulations and increases
          appear to have no differences with regard to coagulation studies, blood         with duration of use. Some women deliberately extend the numbers of active
          viscosity measurements, or incidence or severity of painful sickle cell         pills they use (bicycling, tricycling, or extended use) to achieve amenorrhea.
          crises. In addition, women with sickle cell anemia can ill afford to lose       For women using cyclic regimens of hormonal contraceptives who fail to
          menstrual blood. Sickle cell disease (WHO:1) and thallassemia (\.YH0:2)         have withdrawal bleeding, obvious causes of amenorrhea (such as preg-
          are not reasons to avoid OCs. 130                                               nancy) must be excluded. Other specific conditions, such as cervical stenosis,
             Gallbladder disease. WHO recommends that women with symptoms                 need to be evaluated, particularly if the patient has recently had cervical
          of gallbladder disease and those who are being treated medically for            smgery (e.g., O&C, cone biopsy, LEEP,etc). When women use hormonal
          gallbladder disease not use estrogen-containing contraception if more           contraceptives, it is far less likely that other common causes of amenorrhea
0                                                                                         are present. For example, thyroid problems, prolactinoma, and hypotha-
0         appropriate methods are acceptable ('i-VH0:3). Similarly, women who have
OJ        experienced cholestatic jaundke in pregnancy may use OCs with caution           lamic amenorrhea due to stress or excessive exercise or anovulatory states
0         (WH0:2), although those who experienced jaundice with past OC use fall          such as PCOS or obesity are important considerations when a woman not
w         into category 3.                                                                using hormonal contraceptives develops amenorrhea. However, combined
""'
0)
"-)
          426    COMBINED H ORMONAL CONTRACEPTIVE M ETHODS
                                                               CONTRACEPTIVE TECHNOLOGY   CONTRACEPTIVE TECHNOLOGY                                      CHA PTER   19 427

 Exhibit 164                                                                                                                                                 JA-0003304
                                                   Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 4 of 14


                                                                                                         hormone-binding globulin, which binds testosterone and other androgens
          hormonal contraceptives restore predjctable menstrual cycling in women
                                                                                                         in the woman's circulation. Occasionally (<100,u) women will report wors-
          with these problems.
                                                                                                         ening or new onset of acne, oily skin, or hail growth. Consider other causes
             Women who enjoy the lack of withdrawal bleeding but just want to                            of androgen exposure (other medications, ovarian tumors, etc.). If it appears
          reassure themselves periodically that they are not pregnant may use                            her OC may be contributing to her problem, switch to a less androgenic
          home pregnancy tests or may want to monitor their basal body tempera-                          formulation (e.g. , Yasmin, Ortho Tri-Cyclen, Desogen, Ovcon-35).
          ture (BBT) during 3 sequential days of placebo pills. If that BBT is <98°F,
          the likelihood of pregnancy is very Low. If women desire to have cyclic                        Gastrointestinal complaints
          withdrawal bleeding, switching to a more estrogenic formulation or to a                           Working at the level of the central nervous system, estrogen can cause
          triphasic formulation may decrease the likelihood of amenorrhea.                               nausea or vomiting. Sex steroid hormones do not directly affect the
                                                                                                         gastric lining, although new research has demonstrated a hormonal im-
                                                                                                         pact on the intrinsic firing rate of the gastric pacemaker cells. Progester-
          Table 19-5 Estrogenic, progestogenic, and combined effects of oral contraceptive pills
                                                                                                         one slows peristalsis and can induce constipation and sensations of
                        c~•---- -~-
                        ~~tiugen1c                 ....
                                                   Estrogen + progestin             Progestin            bloating and distention. Most affected women acclimate to the hor-
                          effects                         effects                    effects             mones, and nausea resolves within 1 to 3 months of use. If a woman
          • Nausea                            Both the estrogenic and the   All low-dose combined        complains of nausea, she can try taking her pills with food or at night.
          • Increased breast size             progestational components     pil Is suppress a wornan's   Avoid double dosing. Counsel the patient to "catch up'' any pills she
            (ductal and fatty tissue)         of oral contraceptives may    production of                forgets by taking pills at 12-hour intervals, rather than 2 pills at one time,
          • Leukorrhea                        contribute to the             testosterone, which has a     which increases the likelihood of nausea . In addition, advise more fluids
          • Cervical eversion or ectopy       development of the            beneficial effect on acne,    and fresh fruits and vegetables. Women with recent onset of severe
          • Hypertension                      following adverse effects:    oily skin and hirsutism.      gastrointestinal symptoms should be evaluated promptly to rule out
          • Rise in cholesterol               • Breast tenderness           The progestin component       problems, such as cholecystitis, appendicitis and diverticulitis.
            concentration in                  • Headaches                   may have androgenic as
                                                                                                             1f vomiting or diarrhea is related to taking the pill, try the following
            gallbladder bile                  • Hypertension                well as progestational
          • Telangiectasia                    • Myocardial infarction       effects:                      approaches:
          • Hepatocellular adenomas             (rare)                      • Increased appetite and          • Decrease hormone dose. A 20 mcg OC dramatically decreases
          • Cerebrovascular accidents         • Cyclic weight gain due to       weight gain                      nausea for many women, although it may also lead to more
            (rare)                              fluid retention             • Depression, fatigue,               spotting and breakthrough bleeding.
          • Thromboembolic                    • Growth of leiomyomata         ti redness                      • Bloating and constipation may be helped with a reduction in the
            complications including           • Stimulation of breast       • Acne, oily skin                     progestin component in the pill. Bloating associated with menses
            OVT or pulmonary                    neoplasia (exceedingly      • Increased LDL                       can be diminished by extended cycle or continuous active pill use.
            emboli (rare)                       rare)                         cholesterol levels               • Try progestin-only formulations to control nausea and other
          • Decreased libido                                                • Decreased HDL
                 and/or enjoyment of                                          cholesterol levels
                                                                                                                  symptoms.
                 intercourse                                                • Decreased carbo-
                                                                                                               • Consult the Instructions for Using Oral Contraceptives for guid-
              • Pruritus                                                      hydrate tolerance;
                                                                                                                  ance on how to manage missed pills due to vomiting or poor
              (Most pills with less than 50                                    increased insulin                  absorption due to diarrhea.
              mcg of ethinyl estradiol are                                    resistance
              less likely to produce                                        • Bloating
                                                                                                            Headaches
              troublesome estrogen-                                         • Constipation                     Headaches occur commonly. Controlled trials found that women us-     152
              mediated side effects or                                                                      ing placebo pills experienced as many headaches as did OC users.
              complications.                                                                                Nonetheless, headaches in an OC user deserve evaluation, because they
                                                                                                            are the major warning sign that precedes stroke. (See Figure 19-3.) lf a
                                                                                                            woman begins having headaches or her headaches worsen a~er she starts
0
              Acne, oily skin, hirsutism                                                                    OCs, consider all differential diagnoses. Measure the patient's blood pres-
0                                                                                                            sure to rule out hypertension.
(X)              Two formulations have FDA approval for the treatment of acne (Ortho
0                                                                                                                • Determ ine the type of headache. Ask about the severity of
              TriCyclen and Estrostep). Progestin inhibits LH release, which decreases
w             ovarian androgen production. Estrogen increases hepatic production of sex
                                                                                                                      the headache, aura, duration, character (throbbing or constant),
-..J
(j)
w                                                                                                           CONTRACEPTIVE TECHNOLOGY
                                                                                                                                                                          CHMTER   19   429
              428     COMBINED HORMONAL CONTRACEPTIVE METHODS                CONTRACEPTIVE TECHNOLOGY
Exhibit 164                                                                                                                                                                  JA-0003305
                                               Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 5 of 14

                           cyclicity, and location (including asymmetry). Ask about associ-
                          ated symptoms, such as photophobia, nausea, vomiting, dizziness,     NEW ONSET OR WORSENING HEADACHES IN COC USERS
                          scotomata, blurred vision, watering of the eyes, loss of vision or
                          speech, weakness or numbness. Can the patient function when                 Woman returns with HEADACHES while using COCs. No other obvious cause for headaches,
                                                                                                      e.g. no hypert.ension, poor vision, medications (over-the-counter, herbal or prescription), elc.
                          the headaches are most severe? What medication provides relief?
                    •    Rule out other causes, such as transient ischemic attacks, migraine
                         headaches, vascular headaches, or cerebrovascular accident; hyper-
                                                                                                        Do neurovascular (focal neurological) symptoms accompany headaches?
                         tension; cyclic fluid retention induced by OCs; sinusitis, viremia,           (Symptoms such as flashing lights, loss of vision, weakness, slurred speech,
                         sepsis, or allergy; temporomandibular joint (TMJ) disorders or
                         dental problems; drug use, alcohol or caffeine withdrawal, or
                         central nervous system tumor.
               Tension headache. The most common headache is the tension head-
           ache, which usually starts as a neck pain late in the day and radiates                             Discontinue COCs. Refer         Do symptoms occur only during or worsen with menses?
           through the occipital area over the scalp to involve the forehead. There                           If symptoms acute. Offer          Consider recommending that patient keep a calendar
           are no associated neurologic sensations, but women with tension head-                              POPs or other progeslin-
                                                                                                              only methods or non-
           aches may experience nausea or vomiting from the intensity of the pain.                            hormonal methods
           These headaches usually respond to over-the-counter analgesics and/or
                                                                                                                                                           YES
           rest. Rarely is it necessary to change pill formulations.
              Migraine headache. The headache that causes most medical concern is
           the migraine headache, which tends to occur in the temporal region and                                                     Switch to first-day start, con-       If symptoms severe or if
          is more frequently unilateral. Although the word "migraine" has become                                                      tinuous COC use, or Mircette          patient at high rtsk for stroke,
                                                                                                                                      to reduce estrogen withdrawal         discontinue COCS immedialely.
          almost synonymous with severe headaches, it is important to identify the                                                                                          OHer progestin-only method
                                                                                                                                      symptoms. May also apply
          true migraines. If a woman develops new-onset migraine or a worsening                                                       transderma! estrogen patch            or non-hormon~I method
          in the severity or frequency of her headache, promptly reassess if she is                                                   (Cllmara) for one week (no data)

          still a candidate for using estrogen-containing contraceptives. If she has any
          associated neurological auras (flashing lights, tingling sensation, paraes-
          thesias, etc), stop the OCs and provide contraception without estrogen.                                                       Have headaches resolved or                  If symptoms mild
          On the other hand, if her symptoms develop or worsen on the days she                                                          r~turned to baseline state?                 lo moderate, may
                                                                                                                                                                                    decrease estrogen
          takes placebo piJls (when the estrogen levels drop), it maybe possible to                                                                                                 content of COCs
          offer her extended-use, low-dose OCs to reduce her menstrual migraines.                                                                                                   and monitor closely

             Stroke. Strokes are often preceded for weeks or months by either visual
          symptoms or headaches or both. [fa patient has experienced transient, total,
          or partial loss of vision; elevated blood pressure; or other neurologic symp-
          toms, discontinue estrogen-containing hormonal contraceptives immedi-
          ately and refer her to a neurologist. If visual impairment accompanies
                                                                                                                           Continue COCs                    Diconlinue COCs
          migraine headaches that have become worse, discontinue OCs irnmedfately.                                         as prescribed                    Offer progestin-only method
                                                                                                                                                            or non-hormonal method
             If the headaches are not serious and are related to OC use 1 consider the
          following approaches:
               • Discontinue the OCs.                                                                                                        Source: Hatcher RA, et al. (2003), 14 9 with permission.

                •       Lower the dose of estrogen.                                            Figure 19-3 New onset or worsening headaches in OC users
                •       Lower the dose of progestin.
0
0               •       Tricycle. Eliminate the pill-free interval for 2 to 3 consecutive
OJ
0                       cycles of pills. This recommendation is helpful only if a woman's
w                       headaches occur during the pill-free interval.
""'
0)
~         430       COMBINED HORMONAL CONTRACEPTIVE MfTHOOS
                                                                    CONTRACfPTIVE TECHNOLOGY   CONTRACEPTIVE TECHNOLOGY                                                                 CHAPTER 19        431

 Exhibit 164                                                                                                                                                                                  JA-0003306
                                                 Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 6 of 14

                  Lens effects
                                                                                                both hormones stimulate the .terminal ductal lobular tuft growth espe-
                 Women who wear contact lenses may note some visual changes or                  cially in nulliparous women. Nearly 30% of women experience mastalgia
              change in lens tolerance with OC use. Normal saline eye drops often               or breast tenderness after they start taking OCs. A proper fitting bra is the
              provide adequate treatment, but consultation with an ophthalmologist              first recommendation. Reduction of the doses of both steroids may be
              may be helpful.                                                                   necessary if symptoms do not resolve rapidly enough to satisfy the pa-
              Libido decrease                                                                   tient. Lower dose pills (20 rncg) produced less rnastalgia than higher dose
                                                                                                (35 mcg) pills in one comparative trial. 155 If the symptoms develop just
                 Though infrequent, decreased libido is occasionally a problem and              before menses, extended cycle length can help.
             may be the reason a woman seeks a different pill or a different contracep-
             tive. When a patient notes a decrease in libido, also ask about depression         Melasma and chloasma
             as both symptoms may occur in the same patient. ln some women, the                    Estrogen stimulates the production of melanocytes and can cause
             pill alters vaginal secretions and decreases levels of free testosterone, both     darkening of pigmented areas (linea nigra). Darkening of patches on the
             of which may decrease libido. 154 An estrogen deficiency may decrease              face, often called the "mask of pregnancy," chloasma, or melasma can
             vaginal lubrication and make sexual intercourse less comfortable and               also develop. Women with darker skin pigment are more susceptible. The
             occasionally painful. Consider using the vaginal ring to increase lubrica-         melasma fades slowly and incompletely after discontinuation of estrogen.
             tion. Even if the initiation of OCs is accompanied by a clear loss of              Progestin-only methods may be preferable for at-risk women. Recom-
             interest in sex or an inability to have orgasms, evaluate other potential          mend consistent use of sunscreen and hats.
             causes of the decreased libido or anorgasmia, including depression. Many
             women, however, may find more enjoyment from sex because the risk of               Mood swings, depression
             pregnancy is reduced.                                                                 Multiple studies have demonstrated no increase in the risk of clinical
             Hyperlipidemia                                                                     depression in women using OCs. Both estrogen and progestin in high-
                                                                                                dose pills interact with tryptophans and serotonin; however, low-dose
                Routine screening for lipids is not necessary before prescribing OCs            pills have not been implicated in any of these complaints. 55 •155 Women
             unless a patient has pre-existing hyperlipidemia or a very strong family           on OCs remain solidly within normal ranges for all vitamins and do not
             history of premature cardiovascular disease. Estrogen is known to increase         require vitamin B supplementation.156 Some women do report an in-
             HDL-C, triglycerides, and total cholesterol levels and to decrease LDL-C.          crease in depressive symptoms, moodiness, and other emotional states
            The androgen-derived progestins may be neutral or may reverse some of               when on OCs. This may represent an idiosyncratic response to hormones,
            estrogen's effects on HDL-C and triglycerides and increase LDL-C. The net           which may warrant a decrease in hormone doses or pill cessation. How-
            effect depends upon the dose, potency, and estrogen/androgen balance of             ever, it is important to identify when in a woman's cycle these symptoms
            each formulation. If LDL levels rise or HDL levels drop significantly with          develop. If the symptoms appear just before the menses, then extended or
            OC use, change to a more estrogenic, less androgenic formulation .                  continuous use of active pills may dampen the hormonal swings. 147 lf the
                Hypertriglyceridemia is an independent risk factor for early cardiovas-         patient desires withdrawal bleeding, restart her active pills each month on
            cular disease in women. Although most modern formulations increase                  the first day of her menses. If there is any concern about an underlying
            triglycerides by about 30%, these estrogen-induced triglycerides are differ-        depressive or anxiety disorder, these conditions deserve an explicit evalu-
            ently sized fragments than are endogenously produced triglycerides, and             ation and treatment; cessation of hormonal contraceptives is not ade-
            they do not increase a woman's risk for atherosclerosis. However, exces-            quate therapy. Suicidal women need emergency treatment by specialists.
            sively high serum triglycerides (>500 mg/dl) can cause pancreatitis. There-         Less acutely ill women may be managed locally with close follow-up .
            fore, women with tr iglycerides of >350 mg / di should use
            estrogen-containing hormonal contraceptives only with caution. Lower                Pregnancy
            dose pills (20-25 mcg EE) would clearly be preferred to higher dose ones;              There is no evidence that OC users have higher rates of spontaneous
            progestin-only formulations may be necessary.                                       abortion, preterm delivery, birth defects, 151 - 161 or compromise of fertility
            Mastalgia                                                                           of offspring. 162 The risk of significant congenital anomalies is no higher
                                                                                                than in the general population; no extra testing during prenatal care is
0              Both estrogen and progestin affect the breast. The average woman                 needed because of early pregnancy exposure to steroidal hormones.
0           experiences up to a 20% increase in breast volume in the luteal phase due to
OJ                                                                                              Women should consider all their pregnancy options (keeping the baby,
0           venous and lymphatic engorgement. Estrogen causes hypertrophy of the                adoption, foster care, and abortion) based on their own personal situations;
w           adipose cells in the breast and can cause increase in breast size. [n addition,     combined hormonal use should not influence that decision process.
~
0)
0,          432     COMBINED H ORMONAL CONTRACEPTIVE M ETHODS
                                                                    C ONTRACEPTIVE TECHNOLOGY                                                                             19 433
                                                                                                CONTRACEPTIVE TECHNOLOGY                                       C HAPTER


    Exhibit 164                                                                                                                                                     JA-0003307
                                               Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 7 of 14

              Women who want to become pregnant should seek preconceptional                     •   Women who report spotting or bleeding before they complete
           care. They should start folic acid supplementation at least 1 to 3 months                their active pills probably need more endometrial support. In-
           before they stop taking their pills. A routine dose of 0.4 mg folic acid                 crease the progestin content of their pills, either by changing to a
           supplement as found in prenatal vitamins is usually adequate. However,                   different monophasic formulation or by switching to a triphasic
           adolescent women who have had poor diets and prolonged OC use may                        formulation that increases progestin levels in the last active pi.11s.
           benefit from 1 mg doses of folic acid preconceptionally and in the first              • Women with continued spotting after the withdrawal bleed need
           trimester of pregnancy.                                                                   more estrogen support. Increase the estrogen in each tablet or
                                                                                                     decrease the progestin in the early pills (especially with a tripha-
              Once a woman discontinues the OCs, patches, or rings, her fertility
                                                                                                     sic formulation). The cause of mid-cycle spotting/bleeding is not
           returns rather rapidly to baseline rates. On average, there is a 2-week delay
                                                                                                     clear. One approach to this relatively uncommon bleeding pat-
           in the resumption of ovulation, but the normal time to ovulation ranges
                                                                                                     tern is to increase both estrogen/progestin mid-cycle with agents
           from Oto 26 wee.ks. Barrier methods used to be suggested until a woman had
           her first spontaneous withdrawal bleed after stopping the pills . This was                such as Triphasil and Tri-Levien.
           recommended to permit dating the pregnancy from the last menses. How-                Seasonale. Some women experience spotting and breakthrough
           ever, if a woman conceives the first month after stopping the pills, a dating     bleeding while using an extended-use pill such as Seasonale. Here are two
           ultrasound can be used to confirm the accwacy of her expected due date.           suggestions to reduce these problems:
                                                                                                  • Inform users that, as with all other pills, they will have more
           Vaginal discharge                                                                         spotting initially when they begin taking pills. This spotting will
              Some women notice an increase in vaginal secretions with estrogen-                     decrease rapidly over time.
           containing contraceptives. These secretions generally are not an indica-               • One approach for Seasonale users is to take one pill every day for
           tion of infection. Women who use low OCs are not at any increased risk                     the first 21 days whether or not spotting occurs. Thereafter, on
           for developing uncomplicated candidal infections or bacterial vaginosis                    the first day of significant spotting, they can stop taking pills for
           (BV). Reassurance is generally the only intervention needed once infec-                    2-3 days to allow a withdrawal bleed to start, and then they
           tion has been ruled out. Point out to the woman that these secretions are                  should restart the active pills, taking at least 1 full pack each time
           healthy and serve as lubricant during coitus.                                              before they stop again. As they take pills in this pattern, the
                                                                                                      length of time between spotting will increase and they will be
           Vaginal spotting and bleeding                                                              able to eventually take pills for the full 84 days.
               Breakthrough spotting and bleeding are common (30% to 50%) in the
           first few months of OC use and generally resolve by the third to fourth           Weight change
           month of use. Progestins administered early in the cycle reduce estrogen's           A placebo-controlled, randomized clinical trial has demonstrated that
                                                                                                                                                              163
           proliferative influence and induce atrophy (thinning) of the uterine lin-         there is no difference in weight gain due to low-dose OC use. Similarly,
           ing. When women first start to use OCs, their endometria must adjust to           a prospective trial of women using triphasic OCs with daily weight
           the exogenous hormones, so irregular spotting and bleeding is under-              measurements for 4 months showed no change in mean weight at the
           standable. However, by the third pack of pills, 700Ai to 90% of women             end of the trial compared to baseline, although some weight fluctuations
           (depending upon the formulation) have no further breakthrough bleed-              were noted during the cycle. 164 Oral contraceptive use by adolescent
           ing or spotting.                                                                  women has been shown not to be associated with either weight gain or
              Before changing OC type, rule out more likely and more serious causes:          increased body fat in a 9-year study. L65 In clinical trials, women who use
           pregnancy, infection (such as vaginitis and cervicitis), medications that          OCs do not typically gain any more weight than women living in the
           block hormone aborption (olestin) or increase their metabolism by the              United States typically gain in the same time interval.
           liver (anticonvulsants, cigarette smoking, St. John's Wort, rifampin,                 However, some women may respond robustly to any of the pill's
           griseofulvin), and gastrointestinal problems such as vomiting and diar-            hormones. Increased measurements in the breasts, hips, and thighs reflect
           rhea that may prevent adequate hormone absorption to sustain the                   estrogen's impact on adipose cells (hypertrophy). Decreasing estrogen in
           uterine lining. One of the most common causes ofpill-associated spotting and       the pill can reduce this impact. Weight gain similar to premenstrual fluid
           bleeding is missed pills.                                                          retention is due to increased aldosterone release and results from estrogen
0
0             For women with persistent irregular bleeding after 2 to 3 months of             activity augmented by progesterone. In this situation, switch to a pill with
CX>        use, consider changing to other formulations, although no research indi-            both lower estrogen and progestin levels. Drospirenone-containing OCs,
0                                                                                              which have an antimineralocorticoid activity (mild diuretic effect), may
(.,.)      cates that any specific OC is best at eliminating spotting or bleeding.
-.....,1
0)
0)                                                                                                                                                           C HAPTER 19   435
           434   COMBINED   HORMONAL C ONTRACEPn VE   Mm-/005     CONTR,KEPTIVE TECHNOLOGY    ( ONTI/ACEPTIVE TECHNOLOGY


 Exhibit 164                                                                                                                                                     JA-0003308
                                           Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 8 of 14

                                                                                             instrumental in promoting absorption of the sex steroids, do not reduce
         also be an appropriate choice in this condition. Steadily increasing weight
                                                                                             the efficacy of OCs. Women using the antibiotics do have statistically
         may be attributed to the nitrogen retention and increase in musde mass
         stimulated by androgens. Although it is unlikely that the pill would be             significant but not clinically significant lower serum levels of estrogen and
         responsible for this type of weight gain, switching to a low androgenic pill        progestins. However, virtually every woman taking these antibiotics     170
                                                                                                                                                                         has
                                                                                                                                                                  1
         (Ortho Tri-Cyclen, Ovcon-35, Modicon, Yasmin, etc.) may address that                remained well within the therapeutic range for the sex steroids. 68-         As
         patient's concerns. Every woman should be encouraged to adopt a healthy             a result, back-up methods should not be necessary unless the patient has
                                                                                              problems taking her pills, e.g., if her underlying medical condition inter-
         diet and to exercise routinely to achieve and maintain a healthy weight.
                                                                                              feres with pill taking or absorption. Long-term use of broad-spectrum
                                                                                              antibiotics (such as erythromycin or tetracycline for acne) is compatible
          PILLS AND DRUG INTERACTIONS                                                         with OC use; back-up methods are not routinely needed for pregnancy
            Some drugs may negatively influence the effectiveness of combined                prevention .171
          hormonal contraceptives:                                                               over-the-counter drugs. St. John's Wort is taken by many women to
             Anti-tuberculosis. Rifampicin (Rifarnpin) and rifabutin increase he-            treat mild depression. Since this botanical agent does not require a pre-
          patic clearance of EE and progestins. 166 Although rifampicin did not              scription, women sometimes neglect to tell their health care providers
          permit break-through ovulation in one small study, 167 product labeling            that they are using it. St. John's Wort greatly increases hepatic metabo-
          and several published reports recommend women using these agents                   lism of exogenous estrogen and progestin. Although little published data
          avoid taking OCs.                                                                   are available about the impact of this agent on pregnancy rates with OC
             Antifungal (systemic) . Griseofulvin increases microsomal enzyme                use, some experts have recommended increasing the dose of emergency
          activity and theoretically may decrease OC efficacy.                                contraceptives by 50% in women using this over-the-counter antidepres-
             Anticonvulsants. Many of the anticonvulsants, such as barbituates,               sant. The FDA has alerted providers that St. John's Wort may decrease the
                                                                                                                         1
          carbamazepine (Tegretol), oxcarbazepine, (Trileptal), phenobarbital,                therapeutic effect of OCs. n
          phenytoin (Dilantin), primidone (Mysoline), topiramate (Topamax) and                    Another unanswered concern is that women who use Orlistat to block
          felbamate (Felbatol) induce various cytochrome p450 activities and re-              fat absorption may also reduce intestinal absorption of OC hormones.
          duce circulating levels of contraceptive hormones. In some women, low               This concern is magnified if the woman experiences diarrhea from Orlis-
          doses can induce profound changes in circulating estrogen levels; in                tat use.
          others, high doses of anticonvulsants produce minimal effect. Do not                   On a lighter note, the German National Chemists Association has
          offer low-dose (<35 mg EE ) formulations to a woman using these anticon-            advised women who use OCs to avoid eating too much licorice. Eating
          vulsants unless she uses a back-up contraceptive method. lf she has no              more than 10 to SO gm a day of black licorice may trigger edema or elevate
          breakthrough bleeding while using a 35-mcg EE pill with a back-up barrier
                                                                                              blood pressure, and OCs may do likewise.
          method for 3 months, she may rely on the pills exclusively. However,
          many women using these anticonvulsants do require 50 mcg EE (not                     OC effects on drug metabolism
          mestranol) pills to control breakthrough bleeding and possibly prevent
          escape ovulation. These drugs also affect the circulating levels of estrogen            The estrogen in combined hormonal contraceptives may alter hepatic
          and progestin from the patches and vaginal rings. Ko data are available              clearance of other medications. Serum levels of fluoroquinolones, such as
                                                                                                                                                                        173
          yet about efficacy of these methods in women using anticonvulsants.                  moxifloxacin and trovafloxacin, are significantly lower in OC users.
          Therefore, exercise caution and recommend barriers. Progestin-only injec-            Similarly, estrogen promotes more marked metabolic clearance of some
          tions and IUDs are generally better choices. It should be noted that                 anticonvulsants, which would reduce circulating levels. Women starting
          neither valproic acid nor gabapentin affects serum levels of estrogen or             these methods should have their anticonvulsant levels checked 1 month
          progestin.                                                                           after OC initiation to insure that their medications are still in the thera-
                                                                                               peutic range. Conversely, estrogen-containing hormonal contraceptives
             Anti-HIV pTOtease inhibitors. Several of the anti-HIV protease inhibi-
                                                                                                may increase the effect of theophylline (used to treat asthma), the antip-
          tors can change (either increase or decrease) serum levels of estrogen and
                                                                                                sychotic drugs diazepam (Valium) and chlordiazepoxide (Librium), and
          progestins. Consult the labeling for specific anti-HIV protease inhibitors
                                                                                                cyclic antidepressants. Doses of these drugs may need to be lowered with
0         to see if OC use requires additional back-up methods or if different
0         methods may need to be considered.                                                    combined hormonal contraceptive use.
CX)
0            Broad-spectrum antibiotics. Broad-spectrum antibiotics such as                        Drospirenone acts as an antirnineralocorticoid and can interact with
vJ        arnoxicillin and tetracycline, which alter the intestinal flora thought to be         other potassium-sparing drugs to cause hyperkalemia. Women using ACE
-...J
O')
-...J                                                                                                                                                          CHAPTTR   19 437
          436   COMBINED HORMONAL CONTRACEPTIVE M ETHODS         [ONTRACEPT'IVE TECHNOLOGY      CONTRACEP11VE TECHNOLOGY

 Exhibit 164                                                                                                                                                       JA-0003309
                                                Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 9 of 14


          inhibitors, angiotensin-H receptor antagonists, potassium-sparing diuret-                3.        Mark your calendar to remind yoursell of the days you will begin
          ics, heparin, aldosterone antagonists, and NSAIDS on a daily basis to treat                        a new pack of pills. Some women mark their calendar each day as
          chronic conditions or diseases should have their serum potassium                                   they take their pills.
          checked during the first cycle of drospirenone use.                                      4.         Check your pack of pills each morning to make sure you took
                                                                                                              your pill the day before.


              I   NSTRUCTIONS FOR USING COMBINED PILLS
               Pills work primarily by stopping ovulation (release of an egg), and
          they thicken a woman's mucus in her cervix to keep sperm out of the
                                                                                                   5.         Use a back-up contraceptive method if any of the following occur
                                                                                                              to make your pills less effective: you missed taking pills, were late
                                                                                                              starting your new pill pack, had severe vomiting or diarrhea, or
          upper genital track. Pills have less than a 1% rate of failure if taken every                       are taking medications that lower the abllity of the body to
          day on schedule. [n addition to preventing pregnancy, pills lower your                              absorb contraceptive hormones (see the instructions on these
          risk of ovarian cancer, cancer of the lining of the uterus (endometrium),                           specific problems). If you think you may have had sexual inter-
          benign breast masses, and some kinds of ovarian cysts. Pills decrease                               co urse that was not adequately protected, consider emergency
          menstrual blood loss, cramps, and pain. Pills tend to make acne and oily                             contraception. Call 1-888-NOT-2-LATE. for more information.
          skin better. Pills also decrease your chance of having a dangerous ectopic                6.        Use condoms if you suspect, even a little, that you or your partner
          pregnancy-a pregnancy outside of the uterus.                                                        may be exposed to a sexually transmitted infection.
             Remember: pills do not protect you from AIDS (acquired immunodefi-
          ciency syndrome) or other sexually transmitted infections. Use a latex or                  7. If you see a clinician for any reason or are hospitalized, be sure to
          polyurethane male condom or a female condom every time you have                               mention that you are taking birth control pills.
          sexual intercourse that could expose you or your partner to infection.                     8.       You do not need to take a "rest" from taklng pills. If you stop
             Be sure you know your clinician's telephone number in case of ques-                              taking your pills, you risk becoming pregnant.
          tions or problems.
          Getting started                                                                        Missed pills
          Your clinician will suggest one of three ways to begin taking pills:                      OC pills should be taken every day at about the same time. Missing a
             • Quick Start. Take your first pill while you are in your clinician's               pill means taking it after an interval of more than 24 hours or not at all
                  office. This is the preferred method. Use a back-up contraceptive              (completely missing a pill). The impact of a missed pill depends upon
                  method for 7 days. You will not get your period until you finish               when in the pill packet you miss a pill (which week), how many pills you
                  taking the active piUs.                                                        may have missed earlier in the pack, and whether you need to use
                  •      First-day start. Take your first pill on the first day of your next     emergency contraception. If you had only one episode of missed pills in
                         period.                                                                 packet, follow these directions:
                  •      Sunday start. Take your first pill on the first Sunday, during your
                         period. Use a backup method for 7 days.                                                   Week
                                                                                                                                                     Finish      Emergency          7-day
                                                                                                   ii Pills        Pills
                                                                                                                                                                                   Back-up
          Daily pill routine                                                                       Missed         Missed   OC Recommendation       this pack    contraception

                                                                                                                             Take 2 pills ASAP        Yes            Yes*              Yes
                  1.     Take 1 pill a day until you finish the pack. Then:                                          1
                                                                                                                    2-3      Take 2 pills ASAP        Yes             No               No
                         •   If you are using a 28-day pack, begin a new pack immedi-                                4       Skip placebo pill,       Yes             No               No
                             ately. Skip no days between packages.                                                   1       Take 2 pills ASAP        Yes            Yes•              Yes
                                                                                                     2-4
                                                                                                                                                                      No               No
                         •   If you are using a 21-day pack, stop taking pills for 1 week            2-4             2       Take 2 pills ASAP        Yes
                                                                                                                                                      NIA             No               No
                             and then start your new pack.                                           2-4             3         Start new pack
                                                                                                                                Skip placebo          Yes             No               No
                                                                                                        2-4          4
                         •   An alternative is to begin each new pack the day withdrawal                                                              NIA             Yes*             Yes
                                                                                                         5          Any        Take 2 pills -
0                            bleeding begins .
                                                                                                                               start new pack
0                 2.     Associate taking your pill with something else that you do at
(X)
0                        about the same time every day, like going to bed, eating a meal,         * Start emergency contraception as soon as possible. No need to double up on pills. Take the
w                        or brushing your teeth.                                                    the next pill on the next day.
--...J
0)
(X)                                                                                                                                                                          CHAPTER   19 439
          438          COMBINED HORMONAL CONTRACEPTIVE METHODS        CoNTRACfPTIVE TECHNOLOGY    CONTRACEPTI VE TECHNOLOGY

Exhibit 164                                                                                                                                                                       JA-0003310
                                                Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 10 of 14


                  WhiJe these instructions are very complete, they are also very compli-              Here Is a Simple Way to Confirm That You Are Not Pregnant
               cated. The odds are that it you miss a pill late in the pack, you probably
                                                                                                      If your period does not start during the last few days on 'reminder' pills or during
               missed a pill or took it late sometime earlier in the pilJ pack. For this              the first 3 days of the pill-free interval , take your temperature with a special kind
               reason, it has been suggested that if you miss active pills 1 think about              of thermometer. The basal body temperature (BBT) thermometer measures your
               whether you had intercourse in the last 120 hours:                                     lowest temperature, generally in the morning before you get out of bed. If your
                   • lf you had no intercourse in the last S days 1 take 2 active OCs all             BBT is 98° F for 3 days in a row during the pill-free week, you are probably not
                       at once 1 use a back-up method for 7 days, and finish the pill pack            pregnant.
                       by taking 1 pill daily. You can skip the placebo pills in thls pack
                       and start a new pack immediately if you missed more than 4 pills.              Pills and pregnancy
                   • If you had intercourse in the last S days, use emergency contra-                    1. If you decide you want to become pregnant, stop taking pills. Use
                       ception today (call your clinician to get some if you do not have                    prenatal vitamins for 1 to 3 months before you try to get preg-
                       any on hand) . Restart daily OCs the next day to finish the pack.                    nant. It is safe to become pregnant immediately after you stop the
                       Use a back-up method for 7 days. You can skip the placebo pills                      pill. The pill does not decrease your fertility; however, after you
                       of this pack and start a new pack immediately if you missed more                     stop taking pills, you may have a 1- to 2-month delay before your
                       than 4 pills.                                                                         periods become regular. You may wish to use another contracep-
                                                                                                             tive method until you have at least 1 normal menstrual period off
               Vomiting or diarrhea                                                                          the pill. That way, when you become pregnant, your date of
                  Repeated vomiting or severe diarrhea can decrease the absorption of                        delivery can be calculated more easily.
               the hormones in pills . The longer you have vomiting or diarrhea, the
                                                                                                          2.     If you become pregnant while taking pills, do not worry about
               greater the concern and the mo1e important it would be to avoid inter-
                                                                                                                 the pills' impact on your pregnancy. It does not seem to increase
               course, use condoms as a back-up contraceptive, and/or use emergency
                                                                                                                 the risk of having a baby with birth defects or of having a
               contraceptive pills.
                                                                                                                 spontaneous abortion.
               Pills and your periods
                     1.     Short and scanty. A drop of blood, or a brown stain on your panty         ACHES-PILL WARNING SIGNALS
                            liner, pad or on your underwear during the week you are taking
                            no hormonal pills is counted as a period when you are on the                 Call your clinician if you have any of the Pill Warning Signs (next page)
                            pills.                                                                    or if you develop depression, yellow jaundice, a breast lump, a bad
                                                                                                      fainting attack or collapse, a seizure (epilepsy), difficulty speaking, a
                     2.     Spotting. You may have very light bleeding between periods for            blood pressure above 160/95 mm Hg, a severe allergic skin rash, or if you
                            the first few months you are on pills. If you have bleeding               are immobilized (in a wheelchair 01 bedridden) after an accident or major
                            between periods, try to take your pills at the same time every day.
                                                                                                      surgery. If major surgery is planned, switch from an estrogen containing
                            Spotting is generally not a sign of any serious problem. [f after the     contraceptive method 4 weeks before the operation. The risk of a blood clot
                            first few months you suddenly begin to have bleeding between              in a vein is greatest if any of the following conditions are present: if you
                            periods (especially after intercourse) and have not missed pills or       are overweight, immobile, have severe varicose veins 1 or if several mem-
                            taken pills late, have your clinician check you for an infection or       bers of your family have had a blood clot in a vein before age 45. Usually
                            other problems. Spotting between periods may also signal de-               these warning signs have an explanation other than pills; get checked to
                            creased pill effectiveness. Start each new package of pills on time.       be sure. Do not ignore these problems or wait to see if they disappear.
                            Some clinjcians recommend a back-up contraceptive when you
                            have spotting, especially if you are taking a medication that may          Pills and future fertility
                            make the pill less effective.
                                                                                                            l. Pills are a good option for women who want to become pregnant
                     3.     Missed period. If you have not missed any pills and you miss one                   in the future.
0                           period without any other signs of pregnancy, pregnancy is very
0                                                                                                           2. By reducing the risk of causes of infertility such as pelvic infec-
                            unlikely, but you may wish to get a pregnancy test if you ace
OJ                                                                                                             tions, uterine fibroids, ectopic pregnancies, ovarian cysts, ovarian
0                           worried. Many women miss one period now and then. Call your
w                                                                                                              cancer, endometrial cancer, and endometriosis, OCs may LID-
                            clinician if you are worried. You are fairly safe and can start a
                                                                                                               prove your future ability to become pregnant.
""'
0)
<D
                            new pack of pills on your regular day.

                                                                                                                                                                               C HAPTER   19 441
               440        COMBINED H ORMONAL CONTRACEPTIVE M ETHODS        CONTRACfPT/VE TEo;NOtOGY    CONTRACEPTIVE TECHNOLOGY
 Exhibit 164                                                                                                                                                                     JA-0003311
                                             Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 11 of 14

                                                                                                                     3. If your periods are irregular prior to taking pills, they may again
                PILL WARNING SIGNALS                                                                                    become irregular after you stop taking pills.
                    PiUs have been studied extensively and are very safe. However, very rarely pills
                                                                                                                     4.    Return of fertility is not improved by taking a break from pills.
                lead to serious problems. Here are the warning signals to watch out for while using
                pills. These warrnng signals spell out the word ACHES. If you have one of these                      S. You may experience some delay (an average of 2 to 3 months) in
                symptoms, it may or may not be related to pill use. You need to check with your                         becoming pregnant compared with the amount of time it would
                clinjcian as soon as possible. The problems that could possibly be related to using                     have taken if you had not taken the pills. Do not count on this; if
                pills are as follows:                                                                                   you do not want to become pregnant now, start usi.ng another
                                                                                                                        contraceptive method right after you stop taking pills.
                                                                                                                      6.   Between 1% and 2% of women will not menstruate for 6 months
                                                     ABDOMINAL PAIN                                                        or more after stopping pills. However, it is not certain that OCs
                                                     • Blood clot in the pelvis or liver
                                                                                                                           are responsible for this lack of periods.
                                                     • Benign liver tumor or gall bladder disease
                                                                                                                  Pills and smoking
                                                     CHEST PAIN
                                                     • Blood clot in the lungs                                       If you smoke, stop. This is the single most important thing you can do
                                                     • Heart attack                                               for your health. If you cannot stop, try to cut back on the number of
                                                     • Angina (heart pain)
                                                                                                                  cigarettes you smoke. It is all the more important that you watch for the
                                                                                                                  pill warning signals. If you smoke, you should probably stop taking pills at
                                                     • Breast lump
                                                                                                                  age 35, and definitely by age 40.
                                                     HEADACHES
                                                     • Stroke
                                                                                                                  Pills and mood changes
                                                     • Migraine headache with neurological problems                 lfyou notice mood changes-depression, irritability, or a change in sex
                                                       {blurred vision , spots, zigzag lines, weakness,
                                                                                                                  drive-see your clinician. Switching pill brands may help if your mood
                                                                                                                  changes are related to the pill. Depression, premenstrual symptoms
                                                       difficulty speaking)
                                                                                                                  (PMS) 1 and sexual pleasure can improve on pills, but in some women they
                                                     • Other heaches caused by pills
                                                     • High blood pressure                                        become worse.

                                                     EYE PROBLEMS
                                                                                                                  Pills and Drug Interactions
                                                     • Stroke                                                        A few drugs you may need to take for medical conditions may decrease
                                                     • Blurred vision, double vision, or loss of vision           the effectiveness of your pills. Be sure to tell all your clinicians that you
                                                                                                                  are using OCs. If you are using drugs such as rifampin, griseofulvin,
                                                     • Migraine headache with neurological problems
                                                                                                                  Dilantin (phenytoin), phenobarbital, topirimate, Tegretol (car-
                                                       (blurred vision , spots, zigzag lines)
                                                                                                                  bamazepine), or St. John's Wort, tell your clinician, because you may
                                                     • Blood clots in the eyes
                                                                                                                  need to use stronger pills or a back-up method of contraception. Women
                                                     • Change in shape of cornea (contacts don't fit)
                                                                                                                  using antiretroviral drugs may need lower or higher dose OCs.

                                                     SEVERE LEG PAIN
                                                     • Inflammation and blood clots of a vein in the leg
                                                                                                                     DO BIRTH CONTROL PILLS CAUSE BREAST CANCER?
                                                                                                                       After more than SO studies, most experts believe that pills have little,
                                                     You should also return to the offtee if you
                                                                                                                    if any, effect art the risk of developing breast cancer. The Woman's Care
                                                     develop se11ere mood swings or depression                      Study found no increased risk for breast cancer among women
0                                                    become jaundiced (yellow -color skin),                         cunently using pills and a decreased risk of breast cancer for those
0                                                    miss 2 periods or have signs of pregnancy.                     women who had previously used pills. Use of pilJs by women with a
OJ
0                                                                                                                   family history of breast cancer was not associated with an increased       174
w                                                                                        149
                                                                                                                    risk for breast cancer, nor was the initiation of pill use at a young age.
-....J                                              Source: Hatcher RA, et al. (2003),         with permission.
-....J
0
                                                                                                                    CONTRACEPTIVE TECHNOLOGY
                                                                                                                                                                                   CHAPTER 19   443
                442   COMBINED HORMONAL CONTRACEPTIVE MITHODS                  CO,'ITRACEPTIVE TECHNOLOGY
  Exhibit 164                                                                                                                                                                        JA-0003312
                                                  Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 12 of 14



                          A recent summary of studies suggested that current use1s of pills are          reproductive years. Because the hormonal mechanisms of action are
                       slightly more likely to be diagnosed with breast cancer. 175 Two factors          similar, it is expected that the patch may provide many of the same
                      may explain the increased risk of breast cancer being diagnosed in                 advantages and non-contraceptive health benefits that OCs do, although
                      women currently taking pills: 1) a detection bias, meaning that pill users         data about long-term health benefits may not be documented for decades.
                      are simply more likely to have existing breast cancer identified because              The patch offers the clear advantage of once-a-week dosing, which
                      they have more breast exams or more mammography, or 2) promotion                   makes it easier to use successfully. In addition, the user can easily verify
                      of an existing lesion that is nearly cancer into one that is cancer,               the presence of the patch, which can reassure her of continued protec-
                     usually an early cancer. Most authorities think the first explanation is            tion. This reduces the anxiety many women report with OCs-question-
                     most likely because the duration of piJI use has no effect on risk and              ing if they remembered to take today's pill and worrying that they might
                     the excess risk seen in current users is restricted to breast cancers that          forget to take it. Given that by the third flicle of OCs, studies show that
                     aie localized. Breast cancers diagnosed in women currently on pills or              54% of women missed more than 2 pills, 1 1 this concern seems justified.
                     women who  175
                                     have taken pills in the past are more likely to be                  In a comparison of the clinical 3 trials, perfect use with the patch ranged
                     Iocalized . By the age of 55, the risk of having had breast cancer                  from 92.9% to 93.6% whereas OCs were taken correctly by only 77.2% to
                     diagnosed is the same for women who have used pills and those who                   88. 77% of women.
                     have not.

                          he conclusion of several studies of the risk for breast cancer in
                     women on pills is that women with a strong family history of breast
                     cancer do not further increase their risk for breast cancer risk by taking
                     pills.174-179
                                                                                                         D       ISADVANTAGES AND CAUTIONS
                                                                                                                   Although the patch avoids the challenges of daily administration,
                                                                                                         it still needs to be changed every week. It is difficult to conceal, so privacy
                                                                                                         is sub-optimal. Costs, storage and access issues are sti11 present. The patch,
                                                                                                         as with all hormonal contraceptive methods, provides no protection
                        While there are still unanswered questions about pills and breast
                                                                                                         against sexually transmitted infections. At-risk women should be coun-
                     cancer, today, four decades after their arrival on the contraceptive
                                                                                                         seled about safer sex practice and offered male condoms to reduce their
                     scene, the overall conclusion is that pills have little or no effect on
                                                                                                         vulnerability.
                     breast cancer. "Many years after stopping oral contraceptive use, the main
                     effect. may be protection against metastatic disease. " 1751 180                       In addition to the health complications associated with combined
                                                                                                         hormonal contraceptives (myocardial infarction, stroke, VTE, hyperten-
                                                                                                         sion, diabetes, gallbladder disease, cholestatic jaundice, hepatic neo-
                                                                                                         plasms, etc.), the transdermal delivery system is associated with an
                   TRANS DERMAL CONTRACEPTIVE PATCH                                                      increased risk of local skin irritation, redness or rash. The residual adhe-
                                                                                                         sive clinging to the skin after the patch is removed may need to be lifted
                       The Ortho Evra transdermal contraceptive patch is a lightweight,                  off with baby oil.
                   wafer-thin, flexible, beige-colored, 20 cm 2 matrix patch. The patch con-
                   sists of three layers: an outer protective layer of polyester; a medicated,
                                                                                                         Side effects
                   adhesive layer; and a clear, polyester release liner, which protects the                 In the comparative clinical trials done in the United States, side effects
                   adhesive layer and is removed prior to application. Once the hormones                 reported by patch users were similar to those reported by pill users except
                   are in circulation, they act the same way as orally administered hormones             that 20% of the patch users had unique complaints related to reactions at
                   do to prevent pregnancy.                                                              the application site. In addition, women using the patch were more likely
                                                                                                         than OC users to experience breast tenderness, vaginal spotting, and
                      Each patch lasts 7 days. Women replace the patch each week for 3                   dysmenorrhea in the first 2 cycles. Within 3 months of use, the occur-
                   weeks each cycle, then have a 7 day patch-free week, during which time                rence of these hormone-related side effects was similar between patch and
                   they will start their withdrawal bleeding.
                                                                                                         pill users. The numbers of women who withdrew from the trial due to
0                                                                                                        serious adverse effects were relatively small. However, overall more patch
                                                                                                         users than OC users withdrew from the study due to adverse effects (8.6%

                   A
0
CX)                      DVANTAGES AND INDICATIONS                                                       vs. 1.8%) or for specific complaints such as skin reactions (2.6% vs. 0%),
0                                                                                                        nausea (1.5% vs. 0.3%), and dysrnenorrhea (1.5% vs. 0.3%). Hyperpig-
(.,.)                 The transdermal patch system is safe, effective, and rapidly
""-...I        reversible and can be used by healthy, nonsmoking women throughout the                    mentation may develop under the patch application slte. It is reversible
""-...I                                                                                                  but may take some time.
~


               444      COMBINED H ORMONAL CONTRACEPTIVE METHODS
                                                                              CoNrRACEPT/VE TECHNOLOGY
                                                                                                         CONTRACEPTIVE TECHNOLOGY                                       CHAPTER   19   445
     Exhibit 164                                                                                                                                                           JA-0003313
                                        Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 13 of 14


                                                                                               •   If the patch is completely detached, she should try to reapply the
         PRECAUTIONS                                                                               same patch if it is clean and usable. If it cannot be used, tell her
           None of the women with medical contraindications to pill use is a                       to apply a new patch immediately.
        candidate for the patch, unless the problem with pills relates to intestinal         If the patch has been partially or completely detached for more than 24
        absorption of hormones. Additionally, women with conditions that affect            hours or if the woman does not know how long it has been loose, instruct
        the skin beneath the patch should not use the patch. The patch should              her to use a back-up method for 7 days. Consider the need for emergency
        not be placed over skin that ls red, irritated, or cut. Women with psoriasis,      contraception.
        eczema or sunburn may not be able to use the patch. Women should                     Missed patches and late patches. Management of missed patches
        periodically confirm that the patch is firmly adherent and avoid using             depends upon which patch is forgotten and how long it is missed:
        any creams, lotion, or oils near the patch since those agents may cause
        the patch to detach. The effectiveness of the patch is reduced in women                                     Management
                                                                                           When _11_atched missed
        who weigh more than 198 pounds.                                                                             • If a patch is forgotten or late the first week, give emergency
                                                                                            1st week patch.
                                                                                                                         contraception if the woman has had unprotected


         P     ROVIDING THE TRANSDERMAL PATCH
               Talk to the patient about how and where to store her patches.
         Remind her that when she removes a patch, she should fold it closed to
                                                                                                                         intercourse
                                                                                                                    • Tell her to place the patch immediately.
                                                                                                                     • She should use a back-up method for 7 days.
                                                                                                                     • The woman will change her patch each week on the day of
         reduce release of the hormones. She should not flush the used patch into                                         the week she started this new patch from now on.
         the water system, but should dispose of it in the garbage as solid waste.                                   • 1-2 days late: the woman must remove the old patch and
                                                                                            2nd-3rd week patch
            The patient can start her patch on the Sunday following the first day of                                      place a new one immediately. No back-up method or
         her menses or on the first day of her flow. If she starts on Sunday, she                                         emergency contraception is needed.
         should use a back-up method for 7 days; if she starts on the first day of her                                • More than 2 days late-. Have her remove the old patch and
                                                                                                                           place a new one on immediately. Provide emergency
         flow, she needs no back-up method. The calendar reminders that accom-                                             contraception if she has had unprotected intercourse
         pany the patches can accommodate either approach. The Quick Start for                                             (especially if she is 4 days or more late applying her
         the patch may be reported soon .                                                                                  patch). She should use back-up method for 7 days . Tell
                                                                                                                           her to change the patch each week on the day of the
            Switching from other methods. Contraceptive sex hormone levels                                                 week that she placed this new patch.
         reach reliably therapeutic levels about 48 hours after patch placement;
                                                                                             4th week patch            • Tell her to remove the patch.
         therefore, women switching from OCs should apply their first patch as                                         • She should place a new one on the usual day.
         soon as their pUl withdrawal period starts, but no later than 4 to 5 days                                     • No back-up method or emergency contraception is needed.
         after their last active pill. If they use the Sunday start method, they will
         need 7 days of back-up contraception. They should not wait until they
         complete their last pack of pills to start the patch. Women switching from
                                                                                                        SING THE TRANSDERMAL SYSTEM
         injectable contraceptives (DMPA) should apply their patches when they
         are due for their next injection.
                                                                                              U     One patch is used for 7 days. Apply a new patch once a week on
                                                                                             the same day for 3 weeks in a row. During the 4th week, do not wear a

         M~~,:~~             ~r~e:~h?d~~!~;             ~~i~  ~~~a~~:in~:iving
         over 70,000 patches, fewer than 3% required replacement for partial
                                                                                             patch. At the end of the week, start another cycle of patches.

                                                                                              Applying the patch
                                                                                                   1. Each patch is packaged in an individual foil packet. To place the
         detachment and fewer than 2% were replaced because they became fully
                                                                                                      patch, open the pouch by tearing along the top edge and one side
         detached . Patches adhered well in humid conditions (saunas), in exercise
                                                                                                      edge. Peel the foil pouch apart and open it. Lift the patch and its
         conditions, and during swimming. In freezing weather, the patch should
                                                                                                      clear plastic cover out of the foil pouch together by using a
         be worn beneath clothing.
                                                                                                      fingernail to peel the unit off the foll pouch.
             • If the patch is partially detached, it should be firmly pressed in
0                place for 10 seconds. Reconfirm that the edges are sticking well. If              2. Fold the patch open. Hold onto one half and peel the plastic off
0                                                                                                     the other half. Apply the sticky side of the opened patch to the
(X)              it sticks well, the woman can continue to use it for the full 7 days .
                 If it does not stick well, tell her to remove it and apply a replace-                skin. Press it in place. The patch can be placed on the buttock,
0
w                ment patch.                                                                          abdomen, upper torso (excluding the breasts), or on the outside
-..J
-..J
N                                                                                                                                                                    CHAPTER   19   447
         446   COMBINED HORMONM CONTR,KEPTIVE METHODS           CONTRACEPTIVE TECHNOLOGY       CONTRACEPTIVE TECHNOWGY

Exhibit 164                                                                                                                                                                JA-0003314
                                                 Case 2:17-cv-04540-WB Document 210-7 Filed 06/14/19 Page 14 of 14


                            of the upper arm. Avoid placing patches in areas of friction such
                            as under bra straps or thongs . The patch should be applied only
                            to clean, dry skin. Do not put it over skin that is irritated,
                                                                                                     A~~         ~~;a~m~!t! self-administered use permits convenience, pri-
                                                                                                     vacy, and ease of use. It is relatively easy for a woman to confirm that the
                            sunburned, red or infected. Make sure there are no creams, oils,
                                                                                                     device is in place. The NuvaRing releases low, steady amounts of ethinyl
                            sunscreen, or sweat on the skin or the patch will not adhere.
                                                                                                     estradiol and etonorgestrel. Cycle control is another advantage; in every
                   3.       Fold the patch in half, remove the clear plastic cover, open it and      cycle, fewer than 10% of women experienced any untimely spotting or
                            apply the rest of the sticky side of the patch to the skin. Press        bleeding. ln a comparative trial of vaginal ring versus a 30 mcgEE/0.15
                            firmly on the patch for 10 seconds. Run your finger around the           levonorgestrel OC, the NuvaRing provided significantly better cycle con-
                            edges of the patch to make sure that all parts of the patch are          trol.182 Overall satisfaction with the method was relatively high (85%);
                            sticking properly.                                                       96% to 98% of users reported that the ring was easy to insert and remove;
                Wearing the patch                                                                     and 83% said they rarely or never felt the ring during intercourse. Nine
                                                                                                      out of 10 study participants said they would recommend the vaginal ring
                      l.     Keep the patch in the same place for 7 days; then remove it.
                                                                                                      to a friend. 183
                             Check the patch every day to make sure it is fully adherent.
                      2.     Apply a new patch in a different spot on your body. Wear it for 7
                                                                                                                 ISADVANTAGES AND CAUTIONS
                             days. Repeat the procedure for a third week.
                      3. During the fourth week, do not wear a patch. You will begin your
                             menstrual period.
                                                                                                      D       Some women may be hesitant to touch their genitalia to place and
                                                                                                      remove the rings. Although the rings may be stored at room temperature
                                                                                                      for up to 4 months, it is generally preferred that rings be kept refrigerated
                      4.     After a week without wearing a patch, apply a new "first-week"
                                                                                                      to prolong their active life. This may pose challenges for women who
                             patch on the same day of the week you applied your other patches.
                                                                                                      need private methods.
                      5.    Store the patches in their protective pouches at room temperature.
                                                                                                          Health complications. In addition to the health complications associ-
                Removing the patch                                                                    ated with combined hormonal contraceptives (myocardial infarction,
                                                                                                      stroke, VTE, hypertension, diabetes, cholestatic jaundice, hepatic neo-
                      1.     To remove the patch, grasp it by an edge and pull it off. Fold it
                                                                                                      plasms, etc.), the vaginal delivery system may be associated with localized
                             closed on itself on the adhesive side to seal in the medication.
                                                                                                       conditions such as vaginal discomfort and vaginal discharge.
                      2.     Discard the patch in the solid waste garbage; do not flush it into
                                                                                                          Side effects. Overall, relatively few users reported hormone-related
                             the waste water system.
                                                                                                       side effects: headaches (5.8%), nausea (3 .2%), and breast tenderness
                      3.     If any stickiness or adhesive remains on your skin, remove it by          (2.0%). Local side effects specific to the ring were also reported at the
                             using baby oil; do not use harsh chemicals such as nail polish            following rates: vaginitis (5 .6%), leukorrhea (4.6%), other device-related
                             remover, alcohol, etc.                                                    problems (4.4%), and vaginal discomfort (2.4%).
                                                                                                          In the combined (North American and European) clinical trial, 15.1%
                VAGINAL CONTRACEPTIVE                           Rt NG                                  of women withdrew because of adverse events such as the sensation of a
                                                                                                       foreign body, coital problems and expulsion; headaches (1.3%); emo-
                   The vaginal contraceptive ring (NuvaRing) is a flexible, soft, transpar-            tional !ability (1.2%); and weight increase (1%). Fewer than 1% of women
                ent ring made of the plastic ethylene vinyl acetate. The ring has an outer             stopped because of bleeding irregularity, vaginitis, or leukorrhea.
                diameter (side to side) of 54 mm and a cross-sectional diameter of 4 mm.
                The ring releases ethinyl estradiol and etonorgestrel in steady, low doses             Precautions
                so that serum levels are lower than the patch or pills.                                   Women who have medical contraindications to OC use (except for
                    The woman places one ring high in the vaginal once every 28 days.                  those contraindications related to intestinal absorption problems) are not
                The ring is kept in place for 21 days and removed for a 7-day ring-free                candidates for the vaginal ring1 nor are women who have significant
0               period to permit withdrawal bleeding. Hormonal levels needed to sup-                   pelvic relaxation, are unable to touch their genitalia, or who have vaginal
0               press ovulation are achieved within the first day of vaginal ring use, so              obstruction . The NuvaRing may not be suitable for women with condi-
OJ
0               the1e is no delay in onset of contraceptive protection, as seen with the               tions that make the vagina more susceptible to infection or ulceration.
w               transdermal patch. The ring has a steady release rate, so serum hormone                The NuvaRing should not be used in conjunction with a diaphragm, since
-....J          levels do not fluctuate during the day the way they do with OCs.
-....J                                                                                                 it may prevent correct placement of that barrier.
w
                448        COMBl'lfO HORMONAL CONTRACEPTIVE METHODS       CONTRACEPTIVE TECHNOLOGY     rn.,Tn ,1rrnT11 , r T r:r1-,1,,.rn1 nr.v                      CHAPTER 19   449
  Exhibit 164                                                                                                                                                          JA-0003315
